Judgment affirmed, with costs. No opinion. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a new trial, with the following memorandum: The ease was submitted to the jury on the theory that it was the duty of plaintiff in the exercise of reasonable care to look and observe, at reasonable intervals while working in the highway, as to whether or not there were approaching vehicles. There is no proof that plaintiff looked and observed as required pursuant to the court’s charge.